Case 4:19-cv-02397 Document 48 Filed on 02/20/20 in TXSD Page 1 of 4

Cc S f: th Seyfarth Shaw LLP
a | ey ar 700 Milam Street
Suite 1400

Houston, Texas 77002-2812

T (713) 225-2300
F (713) 225-2340

Imeyerhoff@seyfarth.com
T (713) 238-1874

www.seylarth.com

February 20, 2020
VIA E-MAIL

Shelia Ashabranner

Case Manager to Judge Nancy F. Atlas
United States Courthouse

515 Rusk Street, Room 9015

Houston, TX 77002
shelia_ashabranner@txs.uscourts.gov

Re: | Amended Scheduling Order- C.A. No. 4:19-cv-02397; Enventure Global Technology,
Inc. v. Weatherford U.S. L.P.; U.S. District Court; Southern District of Texas; Houston
Division

Dear Ms. Ashabranner,

We are contacting the Court about the need to slightly modify the Court’s Scheduling Order
relating to an additional infringed patent that Plaintiff identified after reviewing Defendant's
recent document production. The proposed modification to the Scheduling Order involves
adding preliminary contentions dates for both parties for the new patent.

We have communicated with Defendant’s counsel in writing and by phone. Defendants’ counsel
object to any change to the Court’s Scheduling Order unless Plaintiff dismisses two of the
Asserted Patents and withdraws certain Accused Products. Since the parties’ counsel have
been unable to agree on modifying the Court’s Scheduling Order, Plaintiff requests a meeting
with the Court.

Plaintiff's Efforts to Streamline/Advance the Case

In previous discussions with the Court and counsel, Plaintiff's counsel advised that they would
review the Asserted Patents and Asserted Claims in an effort to streamline this case going
forward. After reviewing Defendant's recent document production, Plaintiff has withdrawn four
Asserted Patents from Plaintiff's Preliminary Infringement Contentions served on Defendant's
counsel on February 10, 2020,’ and reduced the Asserted Claims from 400+ to fewer than 60
Asserted Claims (see infra).

 

1 Shortly, Plaintiff plans to file an amended complaint that, inter alia, reflects the revised Asserted Patents
consistent with its recently-served Preliminary Infringement Contentions.

6189041 9v.3
Case 4:19-cv-02397 Document 48 Filed on 02/20/20 in TXSD Page 2 of 4

a. Shelia Ashab
G Seyfarth February 20, 2020

Page 2
Proposed Modification to Court’s Scheduling Order - Preliminary Contentions for
Additional Patent

After having the benefit of reviewing Defendant’s document production through January 22,
2020 (WFT 1- 69,087), Plaintiffs counsel also identified another patent that Defendant's
products infringe. There is good cause to add the new patent to the case? because infringement
of the patent was not evident until Plaintiff's counsel completed their review of Defendant's
responses to Plaintiff's discovery, including document production. We have communicated with
Defendant’s counsel, who object to adding this patent to the case (in addition to objecting to
Plaintiff removing four Asserted Patents from the case).

Pursuant to the Court’s Scheduling Order (Dkt. #17, Sec. 6), a plaintiff may file an amended
complaint without a motion for leave. However, if an amended complaint affects the parties’
preliminary infringement or preliminary invalidity contentions, the plaintiff must file a motion. In
this instance, adding a new patent necessarily affects the Court’s current Scheduling Order.
However, adding the single patent will minimally affect the Court’s Scheduling Order, requiring
only new dates for preliminary infringement contentions and preliminary non-
infringement/invalidity contentions for this single patent.

To assist the Court, Plaintiff provides the following specific details.
Seven Asserted Patents Remaining in Plaintiff's Preliminary Infringement Contentions

The current list of Asserted Patents is a subset of the 11 patents originally asserted. This
reduction substantially narrows the current case to the following Asserted Patents:

U.S. Patent No. 6,409,175
U.S. Patent No. 6,892,819
U.S. Patent No. 7,159, 665
U.S. Patent No. 7,240,729
U.S. Patent No. 7,290,616
U.S. Patent No. 7,918,284
U.S. Patent No. 7,967,064
Four Asserted Patents Withdrawn from Plaintiff's Preliminary Infringement Contentions

Plaintiff has withdrawn the following Asserted Patents from Plaintiff's Preliminary Infringement
Contentions:

 

2 Plaintiff's Amended Complaint will add the new patent to the case, along with additional accused
products.
Case 4:19-cv-02397 Document 48 Filed on 02/20/20 in TXSD Page 3 of 4

~~ Shelia Ashab
G Seyfarth February 20, 2020

Page 3

U.S. Patent No. 6,470,966
U.S. Patent No. 7,055,608
U.S. Patent No. 7,077,211
U.S. Patent No. 7,434,618
The Single Patent Plaintiff Requests to be Added via an Amended Complaint

After reviewing Defendant’s document production, Plaintiff identified an additional patent that
many of Defendant's products infringe:

U.S. Patent No. 6,604,763

Plaintiff seeks to add the ‘763 Patent to the current lawsuit via an amended complaint. There
needs to be a slight adjustment to the Court’s current Scheduling Order related to the ‘763
Patent. Specifically, Plaintiff requests that the Court amend the Scheduling Order to add: (1) a
date for Plaintiff to serve its Preliminary Infringement Contentions for the ‘763 Patent; and (2) a
date for Defendant to serve its Preliminary Non-Infringement Contentions and Preliminary
Invalidity Contentions for the ’°763 Patent.

Additional Infringing Products

After reviewing Defendant's document production, Plaintiff and its counsel also identified
additional infringing products, including but not limited to, Defendant’s rebranding of the
Mohawk HydraSkin product line, now known as MetalSkin products. Plaintiff will be amending
the Complaint to include patent infringement allegations against this MetalSkin product line.
Similarly, the Scheduling Order will need to reflect dates for the parties’ preliminary contentions
for the additional infringing products.

Counsel’s Communications Regarding Amending the Scheduling Order

Plaintiffs counsel notified Defendant’s counsel in writing and conferred by phone about
Plaintiff's plan to dismiss four of the Asserted Patents, add a single patent, add additional
infringing products, and request to the Court to set a date certain for the parties’ respective
preliminary contentions. Defendant’s counsel object to Plaintiff's request to add a patent,
withdraw four Asserted Patents, add additional infringing products, and slightly modify the
Scheduling Order.

Very truly yours,
ison Mego

Lisa Meyerhoff
Attorney-in-Charge for
Plaintiff Enventure Global Technology, Inc.
cc:

Case 4:19-cv-02397 Document 48 Filed on 02/20/20 in TXSD Page 4 of 4

G Seyfarth

J. Boone Baxter (bbaxter@hpcllp.com)
Christopher M. First (cfirst@hpcllp.com)

Leslie V. Payne (lpayne@hpclilp.com)
Attorneys for Defendant Weatherford U.S., L.P.

Shelia Ashabranner
February 20, 2020
Page 4
